Citation Nr: 1204825	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-39 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash of the neck.

2.  Entitlement to service connection for a bilateral ankle disability.  

3.  Entitlement to an increased rating for glaucoma, rated 30 percent disabling prior to February 12, 2009, and 60 percent disabling since February 12, 2009.  

4.  Entitlement to an increased rating for a respiratory disability, to include sleep apnea, restrictive lung disease, and obstructive lung disease, rated 50 percent disabling, including whether separate compensable ratings are warranted for restrictive pulmonary disease and obstructive pulmonary disease.  

5.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.  

6.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.  

7.  Entitlement to an initial compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2008, August 2008, and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The Veteran testified at a hearing before the Board in July 2011.  

The issues of entitlement to service connection for a skin rash of the neck and a bilateral ankle disability and entitlement to increased ratings for a lumbar spine disability, a cervical spine disability, glaucoma, and allergic rhinitis are REMANDED to the RO via the Appeals Management Center in Washington, D.C.

FINDING OF FACT

The Veteran's sleep apnea has required the use of a continuous airway pressure (CPAP) machine; pulmonary function testing found FEV-1 of 59 percent of predicted value with a post treatment FEV-1 of 66 percent of predicted value.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for a respiratory disability, to include sleep apnea, restrictive lung disease, and obstructive lung disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6847 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in February 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran contends that his respiratory disabilities are separate and distinct disabilities because obstructive sleep apnea is an otolaryngological disability and the restrictive and obstructive pulmonary diseases are lung disabilities.  In the alternative, he contends if a separate rating may not be awarded then an increased rating for sleep apnea should be granted.  

Private treatment reports from The Neurology and Sleep Clinic dated in April 2004 shows that the Veteran underwent a sleep study which revealed a decrease in sleep efficiency, a decrease in rapid eye movement (REM), and slow wave sleep.  The Veteran was recommended to use a CPAP machine and heated humidifier.  

At a March 2008 VA respiratory examination, the Veteran indicated a history of asthma.  The examiner noted there was no history of respiratory failure and no evidence of cor pulmonale.  The Veteran reported episodes of dyspnea related to environmental exposure and unrelated to activity.  Pulmonary function tests revealed FEV-1 of 59 percent of predicted value with a post treatment FEV-1 of 66 percent of predicted value.  An FEV-1/FVC of 68 percent.  The examiner indicated that there was mild restrictive pulmonary disease and moderate obstructive pulmonary disease.  With regard to sleep apnea, the Veteran was noted to use a CPAP machine since 2004.  The examiner diagnosed the Veteran with obstructive sleep apnea and noted that the Veteran was not employed.  The Veteran indicated that he takes a two hour nap during the day.  

A January 2009 record from I. Ackerman, M.D., of the Tampa Bay Sleep Disorder Center shows that the Veteran underwent a multiple sleep latency test, the results of which were noted to be abnormal despite the Veteran sleeping on CPAP with good numbers.  The Veteran was noted to require stimulant medication.  

At a February 2009 VA respiratory examination, the Veteran indicated that he uses a CPAP machine nightly which woke him every four hours and resulted in daytime hypersomnolence.  The examiner indicated there was no history of respiratory failure and no cor pulmonale.  The examiner noted that the Veteran retired in 2008 and sleep apnea resulted in daytime fatigue and driving limited to short distances.  The examiner also reviewed the results of pulmonary function tests conducted in February 2008 (reported above).  The examiner diagnosed the Veteran with asthma, moderate obstructive pulmonary disease, and mild restrictive pulmonary disease.  The examiner indicated that the Veteran no longer ran due to his respiratory and lumbar conditions.  

At a July 2011 hearing before the Board, the Veteran testified that he believed his respiratory disabilities warranted separate compensable ratings because sleep apnea was an upper airway obstruction and his pulmonary problem had to do with decreasing lung capacity.  He stated that if separate ratings are not allowed then the respiratory disabilities required a higher rating.  

As an initial matter, the Board acknowledges that that the Veteran requests that respiratory disabilities including obstructive sleep apnea, restrictive pulmonary disease and obstructive pulmonary disease warrant separate compensable ratings.  The Veteran's respiratory disabilities were initially rated as two separate disabilities.  However, respiratory disorders are rated under 38 C.F.R. § 4.97, Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher RATING only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2011).  

By an August 2009 rating decision, the respiratory disabilities were combined under Diagnostic Code 6847 and the Veteran's sleep apnea with restrictive pulmonary disease and obstructive pulmonary disease has been rated as 50 percent disabling under Diagnostic Code 6847 for obstructive sleep apnea.  38 C.F.R. § 4.97 (2011).  

Under Diagnostic Code 6847, a 0 percent rating is assigned for being asymptomatic but with documented sleep disorder breathing.  A 30 percent rating is assigned when there is persistent daytime hypersomnolence.  The assignment of a 50 percent rating requires the use of a breathing assistance device such as a CPAP machine.  A 100 percent rating is warranted when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or if a tracheostomy is required.

In this case, there is no evidence that the Veteran's sleep apnea is manifested by chronic respiratory failure with carbon dioxide retention, cor pulmonale, or a tracheostomy.  The evidence SHOWS that the use of a CPAP machine with stimulant medication is necessary.  While the Veteran has claimed that his respiratory disabilities warrant a rating in excess of 50 percent, the evidence of record does not show that a rating in excess of 50 percent may be awarded at any time during the appeal period at issue.  

The Board has considered whether the Veteran's respiratory disabilities are more appropriately rated under Diagnostic Code 6602.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2011).  Under Diagnostic Code 6602, which pertains to bronchial asthma, a 30 percent rating requires FEV-1 of 56- to 70-percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent rating requires FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2011).

In this case, the Veteran's pulmonary function testing performed in February 2008 reflects FEV-1 of 59 percent of predicted value with a post treatment FEV-1 of 66 percent of predicted value which falls into criteria for a 30 percent rating.  There is no indication that the veteran has required monthly visits to a physician or intermittent use of corticosteroids.  Consequently, the primary disability at issue in this case is sleep apnea.  That is so because the Veteran's restrictive lung disease would warrant only a 30 percent rating rather than the currently assigned 50 percent rating for sleep apnea.  

Moreover, while the Veteran has argued that if the respiratory disabilities must be rated as one disability, the disabilities warrant the next higher rating, the Board finds that the evidence does not suggest that the Veteran's sleep apnea is manifested by chronic respiratory failure with carbon dioxide retention, cor pulmonale, or a tracheostomy.  Therefore, the Board finds that the Veteran's service-connected respiratory disabilities do not warrant a rating in excess of 50 percent because the overall severity of the respiratory disorders does not more nearly approximate the severity of a 100 percent rating.

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2011).

The Board finds that referral is not appropriate in this case.  The evidence of record does not show that the Veteran's service-connected disability at issue has been shown to markedly interfere with employment, beyond that contemplated in the assigned rating, or to warrant frequent periods of hospitalization.  The Veteran was reported to be unemployed.  The evidence does not show that the respiratory disability has not had an impact on the Veteran's employment.  Moreover, the service-connected disability at issue has not required frequent periods of hospitalization.  Therefore, the Board finds that the evidence does not establish that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are met because marked interference with employment and frequent hospitalizations are not shown.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased rating, more than 50 percent, for a respiratory disability, to include sleep apnea, restrictive lung disease, and obstructive lung disease, including consideration of whether a separate compensable rating is warranted for restrictive pulmonary disease with obstructive pulmonary disease, is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

With regard to the issue of entitlement to service connection for a skin rash of the neck, the Veteran testified that he developed a rash on his neck during his military service in 1993.  He stated that when he was examined by VA in 2008, the rash was not present and the examiner said the skin condition did not exist.  However, the Veteran stated that the rash was not always present and he stated that he sought treatment at VA and underwent skin testing and was diagnosed with allergic dermatitis.  Unfortunately, no records from VA have been associated with the claims file.  

When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Examination during the remission phase of the condition does not accurately indicate the elements of the present disability.  Ardison v. Brown, 6 Vet. App. 405 (1994).  Therefore, in order to properly assess the Veteran's skin claim, the VA records should be obtained and another VA examination including an etiology opinion should be obtained.  

With regard to the issue of entitlement to service connection for a bilateral ankle disability, the Veteran testified that he rolled his ankle twice in service and had ankle sprains at those times.  The Veteran was afforded a VA joints examination and the examiner obtained x-rays of the left ankle but assessed the Veteran with recurrent right ankle strain and did not offer an etiology opinion.  Additionally, the Veteran indicated that he sought treatment for his ankles at VA.  Consequently, a VA examination including an etiology opinion should be obtained and VA records should be obtained.

With regard to the issues of entitlement to an initial ratings in excess of 10 percent for a lumbar spine disability and a cervical spine disability, the Veteran was last afforded VA examinations for the disabilities in February 2009.  At his July 2011 hearing, the Veteran testified that both the cervical and lumbar spine disabilities include neurological manifestations.  He indicated that he continues to seek treatment for his spine disabilities and that the conditions have worsened in severity.  In order to properly adjudicate the claims, a VA spine examination should be obtained to determine the current nature and severity of the spine disabilities.

Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the issue of entitlement to an increased rating for glaucoma, the Veteran testified that the condition of his eyes continues to deteriorate and that he has lost all vision in his left eye.  He indicated that he last had a field of vision test at VA in February 2009 and he had a field of vision test with Dr. King in 2010.  While the Veteran testified that he submitted the records from Dr. King, records from other private eye physicians are associated with the claims file, but no records from Dr. King are of record.  Moreover, as the Veteran has indicated that his vision continues to deteriorate, a VA eye examination should be obtained to determine the current nature and severity of the glaucoma.  

With regard to the issue of entitlement an initial compensable rating for allergic rhinitis, the Veteran testified that the examiner, a physician's assistant, at his VA examination in 2008, performed a very cursory examination lasting less than thirty seconds and determined that his nose was clear.  The Veteran testified that his allergic rhinitis is worse in the spring and fall and that he has suffered from allergic rhinitis since 1993.  He claims that his allergic rhinitis symptomatology ebbs and flows and warrants a compensable rating.  In order to properly assess the merits of the Veteran's claim, a VA examination with an ear, nose and throat physician should be obtained to determine the nature and severity of allergic rhinitis.  

The Veteran has indicated that he obtained treatment for some of his claimed disorders at VA.  None of the Veteran's VA treatment records are of record.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the necessary release necessary for medical records and attempt to obtain the Veteran's medical records from D. King, M.D.

2.  Obtain the Veteran's VA treatment records since January 2008. 

3.  Upon completion of the above, schedule a VA examination to assess the Veteran's claim for service connection for a skin rash of the neck.  The claims folder must be provided to the examiner and reviewed as part of the examination.  The examiner must indicate in the examination report that such a review occurred.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of any tests must be included in the examination report.  The examiner is requested to identify any and all skin disorders that may be present.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed disorder is directly related to the Veteran's military service, including his report of a skin rash of the neck.  A complete rationale for any opinion expressed must be provided.  Also advise the Veteran that should his symptoms be unobservable on the date of his scheduled examination, he should inform VA of that fact and reschedule another examination on another date.  Ardison v. Brown, 6 Vet. App. 405 (1994) (requiring adequate tinea pedis examination during active stage of the disorder).

4.  Schedule the Veteran for a VA orthopedic examination to ascertain the etiology of his claimed right and left ankle disabilities.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for all opinions provided.  The examiner should specifically diagnose any right and left ankle disabilities.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right and left ankle disabilities are related to Veteran's active military service, including his reported in-service twisting injuries to his ankle.  The examiner should consider the Veteran's service medical records, the Veteran's statements regarding his symptoms in service, and his statements of continuous symptoms of ankle problems since service.  If the Veteran's ankle disabilities are attributable to factors unrelated to his military service, to include any post-service events or injuries, the examiner should specifically so state.  

5.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar and cervical spine disabilities, to include orthopedic and neurological findings.  The examiner should review the claims file and note that review in the report.  Any indicated studies should be performed.  The examination report must provide a complete rationale for all opinions.  The examiner is requested provide the following information:

(a)  Identify and describe in detail all residuals attributable to the Veteran's service-connected lumbosacral and cervical spine disabilities.

(b)  Report range of motion measurements for the thoracolumbar and cervical spine in degrees.

(c)  Note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement.  Describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine and cervical spine is used repeatedly.  If there is no pain, limitation of motion, or other limitation of function, that should be noted in the report.

(d)  Identify all neurological residuals relating to the Veteran's lumbar and cervical spine disabilities, to include any bowel or bladder impairment.  With regard to any neurological disability resulting from the service-connected lumbar and cervical spine disabilities, the specific nerve affected should be specified, and the degree of paralysis shown.

(e)  Report whether the Veteran has had any incapacitating episodes as a result of his service-connected lumbar and cervical spine disabilities and the frequency of incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

6.  The Veteran should be afforded a VA eye examination to determine the current nature and severity of his service-connected glaucoma.  All necessary tests, including visual field examinations, should be conducted.  

7.  Schedule the Veteran for a VA examination with an ear, nose and throat specialist to determine the nature and severity of his service-connected allergic rhinitis.  The claims file should be made available to, and reviewed by, the examiner and that review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should indicate whether the Veteran has polyps that are associated with his allergic rhinitis and should indicate the percentage of the nasal passages that are blocked.  All examination results, along with the complete rationale for the opinions provided should be set forth.

8.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


